                 Case 12-27717             Doc 85   Filed 12/19/18 Entered 12/19/18 14:01:14        Desc Main
                                                     Document     Page 1 of 15




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Robert J. Follis                                §     Case No. 12-27717
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Zane L. Zielinski, Trustee, chapter 7 trustee, submits this Final Account, Certification
              that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 1,768.80                            Assets Exempt: 13,814.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 9,493.92            Claims Discharged
                                                                    Without Payment: 347,889.08

              Total Expenses of Administration: 28,506.08


                      3) Total gross receipts of $ 38,000.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 38,000.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 12-27717             Doc 85    Filed 12/19/18 Entered 12/19/18 14:01:14            Desc Main
                                                  Document     Page 2 of 15




                                                  CLAIMS             CLAIMS                 CLAIMS               CLAIMS
                                                SCHEDULED           ASSERTED               ALLOWED                PAID



SECURED CLAIMS
(from Exhibit 3)                                         $ NA                $ NA                  $ NA                     $ NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                        NA             26,231.08             27,746.83                28,506.08

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                NA                   NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                 NA                   NA                    NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                                   NA            357,383.00            357,383.00                 9,493.92

TOTAL DISBURSEMENTS                                      $ NA         $ 383,614.08          $ 385,129.83           $ 38,000.00


                  4) This case was originally filed under chapter 7 on 07/07/2012 . The case was pending
          for 78 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 12/03/2018                        By:/s/Zane L. Zielinski, Trustee
                                                                                 Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 12-27717             Doc 85      Filed 12/19/18 Entered 12/19/18 14:01:14                    Desc Main
                                                       Document     Page 3 of 15




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

    Fraudulent Transfer of Business Assets                                    1241-000                                         38,000.00

TOTAL GROSS RECEIPTS                                                                                                          $ 38,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                      DESCRIPTION                           UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ NA
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.     SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                    CODE     (from Form 6D)

NA             NA                                    NA                   NA                   NA                    NA               NA

TOTAL SECURED CLAIMS                                                     $ NA                 $ NA                 $ NA              $ NA


              EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
                Case 12-27717             Doc 85        Filed 12/19/18 Entered 12/19/18 14:01:14     Desc Main
                                                         Document     Page 4 of 15




                                            UNIFORM
                                                              CLAIMS          CLAIMS            CLAIMS
                 PAYEE                       TRAN.                                                             CLAIMS PAID
                                                            SCHEDULED        ASSERTED          ALLOWED
                                             CODE

Thomas B. Sullivan Trustee                   2100-000                   NA              0.00        1,515.75         2,275.00


Zane L. Zielinski, Trustee                   2100-001                   NA         2,275.00         2,275.00         2,275.00


Zane L. Zielinski, Trustee                   2200-001                   NA            32.10            32.10            32.10


International Sureties, LTD.                 2300-000                   NA            38.05            38.05            38.05


Associated Bank                              2600-000                   NA          126.25           126.25           126.25


Rabobank, N.A.                               2600-000                   NA          514.60           514.60           514.60


Clerk, United States Bankruptcy
Court                                        2700-000                   NA          350.00           350.00           350.00


US Treasury                                  2810-000                   NA          403.00           403.00           403.00


Illinois Department Of Revenue               2820-000                   NA          458.00           458.00           458.00


Law Offices of William J. Factor             3210-000                   NA       20,000.00         20,000.00        20,000.00


Law Offices of William J. Factor             3220-000                   NA          371.48           371.48           371.48


Alan D. Lasko & Associates P.C.              3410-001                   NA         1,616.00         1,616.00         1,616.00


Alan D. Lasko & Associates P.C.              3420-001                   NA            46.60            46.60            46.60

TOTAL CHAPTER 7 ADMIN. FEES                                          $ NA       $ 26,231.08      $ 27,746.83      $ 28,506.08
AND CHARGES



              EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES




        UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 12-27717             Doc 85         Filed 12/19/18 Entered 12/19/18 14:01:14          Desc Main
                                                       Document     Page 5 of 15




                                         UNIFORM
                                                              CLAIMS            CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                            SCHEDULED          ASSERTED           ALLOWED
                                          CODE

NA: NA                                          NA                      NA                 NA               NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                           $ NA                $ NA             $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                CLAIMS            CLAIMS
                                                UNIFORM
                                                              SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                             CLAIMS PAID
                                                               (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                   6E)             Claim)

NA          NA                                       NA                  NA                  NA              NA              NA

TOTAL PRIORITY UNSECURED                                                $ NA               $ NA             $ NA            $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                                CLAIMS            CLAIMS
                                                UNIFORM
                                                              SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                             CLAIMS PAID
                                                               (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                   6F)             Claim)

1           Olav Jore                            7100-001                NA          357,383.00      357,383.00          9,493.92

TOTAL GENERAL UNSECURED                                                 $ NA       $ 357,383.00     $ 357,383.00       $ 9,493.92
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                                                                                                                                                                                       Page:       1
                                         Case 12-27717              Doc 85     Filed 12/19/18 Entered 12/19/18 14:01:14                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   6 of 15AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              12-27717                         BWB            Judge:        Bruce W. Black                               Trustee Name:                      Zane L. Zielinski, Trustee
Case Name:            Robert J. Follis                                                                                           Date Filed (f) or Converted (c):   07/07/2012 (f)
                                                                                                                                 341(a) Meeting Date:               02/07/2013
For Period Ending:    12/03/2018                                                                                                 Claims Bar Date:                   09/28/2015


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. Cash                                                                                     50.00                       0.00                                                       0.00                        FA
  2. TCF BANK 9623                                                                           180.95                       0.00                                                       0.00                        FA
  3. TCF BANK 1620                                                                             0.00                       0.00                                                       0.00                        FA
  4. TCF BANK 2325                                                                             0.00                       0.00                                                       0.00                        FA
  5. Household goods                                                                      1,950.00                        0.00                                                       0.00                        FA
  6. Wearing Apparel                                                                         500.00                       0.00                                                       0.00                        FA
  7. WEDDING RING/WATCH                                                                       50.00                       0.00                                                       0.00                        FA
  8. SPORTS MEMORABILA                                                                       500.00                       0.00                                                       0.00                        FA
  9. THE FOLLIS INS AGENCY LLC                                                                 0.00                       0.00                                                       0.00                        FA
 10. ROBERT J FOLLIS DBA THE FOLLIS INS AGENCY LLC                                             0.00                       0.00                                                       0.00                        FA
 11. 40 SHARES OF EXECLON CORP STOCK                                                          37.85                       0.00                                                       0.00                        FA
 12. COMMISSION DUE TO ROBERT J FOLLIS                                                    4,189.00                        0.00                                                       0.00                        FA
 13. 1989 JEEP CHEROKEE SPORT                                                             1,800.00                        0.00                                                       0.00                        FA
 14. 2002 CHRYSLER SPORT                                                                  1,325.00                        0.00                                                       0.00                        FA
 15. OFFICE EQUIPMENT & FURNITURE                                                         5,000.00                        0.00                                                       0.00                        FA
 16. Fraudulent Transfer of Business Assets (u)                                          53,000.00                   53,000.00                                                38,000.00                          FA
INT. Void (u)                                                                                  0.00                       N/A                                                        0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $68,582.80                  $53,000.00                                               $38,000.00                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                      Page:    2
                                       Case 12-27717
The final report was approved on October 5, 2018.
                                                                 Doc 85        Filed 12/19/18 Entered 12/19/18 14:01:14   Desc Main
                                                                                Document     Page 7 of 15
                                                                                                                                       Exhibit 8
RE PROP #             16   --   The Debtor died prior to completing payments due under settlement agreement.

Initial Projected Date of Final Report (TFR):                      Current Projected Date of Final Report (TFR):




    UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                     Page:           1
                                          Case 12-27717                 Doc 85 Filed 12/19/18
                                                                                            FORM 2Entered 12/19/18 14:01:14                                 Desc Main
                                                                        ESTATE CASHDocument
                                                                                    RECEIPTS AND Page 8 of 15 RECORD
                                                                                                 DISBURSEMENTS
           Case No: 12-27717                                                                                                 Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit 9
      Case Name: Robert J. Follis                                                                                              Bank Name: Associated Bank
                                                                                                                      Account Number/CD#: XXXXXX2393
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX5088                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/03/2018                                                                                 Separate Bond (if applicable):


       1                2                               3                                                4                                                     5                  6                     7

Transaction Date    Check or                  Paid To / Received From                        Description of Transaction               Uniform Tran.       Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                          ($)
   01/19/18                         Estate of Robert J. Follis, 12-27717      Trustee Transfer                                         9999-000               $16,222.29                               $16,222.29

   02/07/18                         Associated Bank                           Bank Service Fee under 11                                2600-000                                        $10.00          $16,212.29
                                                                              U.S.C. 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   03/07/18                         Associated Bank                           Bank Service Fee under 11                                2600-000                                        $21.77          $16,190.52
                                                                              U.S.C. 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   03/08/18           5001          International Sureties, LTD.              Yearly Bond                                              2300-000                                         $7.42          $16,183.10
                                    Suite 420
                                    701 Pydras Street
                                    New Orleans, LA 70139
   04/06/18                         Associated Bank                           Bank Service Fee under 11                                2600-000                                        $24.06          $16,159.04
                                                                              U.S.C. 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   05/07/18                         Associated Bank                           Bank Service Fee under 11                                2600-000                                        $23.25          $16,135.79
                                                                              U.S.C. 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   06/07/18                         Associated Bank                           Bank Service Fee under 11                                2600-000                                        $23.99          $16,111.80
                                                                              U.S.C. 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   07/09/18                         Associated Bank                           Bank Service Fee under 11                                2600-000                                        $23.18          $16,088.62
                                                                              U.S.C. 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   10/05/18           5002          Trustee Zane L. Zielinski                 Distribution Reversal                                                                               ($4,582.10)          $20,670.72
                                    6336 N. Cicero Avenue                     The Trustee compensation is
                                    Suite 201                                 split and this amount is
                                    Chicago, Illinois 60646                   incorrect
                                    Trustee Zane L. Zielinski                 Final distribution representing a           $4,550.00    2100-000
                                                                              payment of 100.00 % per court
                                                                              order.
                                    Trustee Zane L. Zielinski                 Final distribution representing a             $32.10     2200-000
                                                                              payment of 100.00 % per court
                                                                              order.
   10/05/18           5002          Trustee Zane L. Zielinski                 Distribution                                                                                         $4,582.10           $16,088.62
                                    6336 N. Cicero Avenue
                                    Suite 201
                                    Chicago, Illinois 60646

                                                                                      Page Subtotals:                                                         $16,222.29              $133.67
        UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                       Page:           2
                                          Case 12-27717                 Doc 85 Filed 12/19/18
                                                                                            FORM 2Entered 12/19/18 14:01:14                                  Desc Main
                                                                        ESTATE CASHDocument
                                                                                    RECEIPTS AND Page 9 of 15 RECORD
                                                                                                 DISBURSEMENTS
           Case No: 12-27717                                                                                                   Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit 9
      Case Name: Robert J. Follis                                                                                                Bank Name: Associated Bank
                                                                                                                      Account Number/CD#: XXXXXX2393
                                                                                                                                                Checking
  Taxpayer ID No: XX-XXX5088                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/03/2018                                                                                 Separate Bond (if applicable):


       1                2                                3                                               4                                                      5                   6                     7

Transaction Date    Check or                  Paid To / Received From                        Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                               Code                                                          ($)
                                    Trustee Zane L. Zielinski                 Final distribution representing a           ($4,550.00)    2100-001
                                                                              payment of 100.00 % per court
                                                                              order.
                                    Trustee Zane L. Zielinski                 Final distribution representing a             ($32.10)     2200-001
                                                                              payment of 100.00 % per court
                                                                              order.
   10/05/18           5003          Clerk, United States Bankruptcy Court     Final distribution representing a                          2700-000                                       $350.00          $15,738.62
                                    219 South Dearboon                        payment of 100.00 % per court
                                    7th Floor                                 order.
                                    Chicago, Illinois 60604
   10/05/18           5004          Alan D. Lasko & Associates P.C.           Distribution                                                                                           $1,662.60           $14,076.02
                                    205 West Randolph Street
                                    Suite 1105
                                    Chicago, IL 60606
                                    Alan D. Lasko & Associates P.C.           Final distribution representing a           ($1,616.00)    3410-001
                                                                              payment of 100.00 % per court
                                                                              order.
                                    Alan D. Lasko & Associates P.C.           Final distribution representing a             ($46.60)     3420-001
                                                                              payment of 100.00 % per court
                                                                              order.
   10/05/18           5005          Olav Jore                                 Final distribution to claim 1                              7100-001                                    $9,493.92             $4,582.10
                                    C/O Nigro Westfall & Gryska, PC           representing a payment of 2.66
                                                                              % per court order.
   10/05/18           5006          Sullivan Trustee, Thomas B.               Distribution                                               2100-000                                    $2,275.00             $2,307.10
                                    105 W Madison
                                    Suite 1500
                                    Chicago, IL 60602
   10/05/18           5007          Zielinski, Zane L.                        Distribution                                                                                           $2,307.10                 $0.00
                                    6336 N. Cicero Avenue
                                    Suite 201
                                    Chicago, Illinois 60646
                                    Zielinski, Zane L.                                                                    ($2,275.00)    2100-000

                                    Zielinski, Zane L.                                                                      ($32.10)     2200-000




                                                                                      Page Subtotals:                                                                $0.00          $16,088.62
        UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                      Page:           3
                                          Case 12-27717                Doc 85 Filed 12/19/18
                                                                                           FORM 2Entered 12/19/18 14:01:14                                  Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  10 of 15 RECORD
                                                                                                DISBURSEMENTS
           Case No: 12-27717                                                                                                  Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit 9
      Case Name: Robert J. Follis                                                                                               Bank Name: Associated Bank
                                                                                                                       Account Number/CD#: XXXXXX2393
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX5088                                                                                 Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/03/2018                                                                                Separate Bond (if applicable):


       1                2                              3                                                4                                                      5                   6                     7

Transaction Date    Check or                 Paid To / Received From                        Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                              Code                                                          ($)
   10/24/18           5005          Olav Jore                                Final distribution to claim 1                              7100-000                                   ($9,493.92)            $9,493.92
                                    C/O Nigro Westfall & Gryska, PC          representing a payment of 2.66
                                                                             % per court order. Reversal
                                                                             Returned check because of
                                                                             dispute
   11/02/18           5008          United States Bankruptcy Clerk           Unclaimed Funds                                            7100-000                                    $9,493.92                 $0.00
                                    219 South Dearborn
                                    7th Floor
                                    Chicago, Illinois 60604
   11/12/18           5004          Alan D. Lasko & Associates P.C.          Distribution Reversal                                                                                 ($1,662.60)            $1,662.60
                                    205 West Randolph Street                 check not received
                                    Suite 1105
                                    Chicago, IL 60606
                                    Alan D. Lasko & Associates P.C.          Final distribution representing a            $1,616.00     3410-000
                                                                             payment of 100.00 % per court
                                                                             order.
                                    Alan D. Lasko & Associates P.C.          Final distribution representing a               $46.60     3420-000
                                                                             payment of 100.00 % per court
                                                                             order.
   11/13/18           5009          Alan D. Lasko & Associates P.C.          Distribution                                                                                           $1,662.60                 $0.00
                                    205 West Randolph Street
                                    Suite 1150
                                    Chicago, IL 60606
                                    Alan D. Lasko & Associates P.C.                                                      ($1,616.00)    3410-000

                                    Alan D. Lasko & Associates P.C.                                                         ($46.60)    3420-000



                                                                                                                COLUMN TOTALS                                 $16,222.29           $16,222.29
                                                                                                                       Less: Bank Transfers/CD's              $16,222.29                 $0.00
                                                                                                                 Subtotal                                           $0.00          $16,222.29
                                                                                                                       Less: Payments to Debtors                    $0.00                $0.00
                                                                                                                 Net                                                $0.00          $16,222.29




                                                                                     Page Subtotals:                                                                $0.00                $0.00
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                                 Page:           4
                                         Case 12-27717                 Doc 85 Filed 12/19/18
                                                                                           FORM 2Entered 12/19/18 14:01:14                              Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  11 of 15 RECORD
                                                                                                DISBURSEMENTS
           Case No: 12-27717                                                                                            Trustee Name: Zane L. Zielinski, Trustee                                  Exhibit 9
      Case Name: Robert J. Follis                                                                                          Bank Name: Rabobank, N.A.
                                                                                                                  Account Number/CD#: XXXXXX6366
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX5088                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/03/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                             4                                                     5                  6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                           ($)
   08/09/16            16           Insurance Pro Agencies                   INSURANCE SETTLEMENT                                 1241-000                $35,000.00                               $35,000.00
                                    15255 S. 94th Avenue                     DEPOSIT CHECK #005435
                                    Suite 410
                                    Orland Park, IL 60462
   08/31/16                         Rabobank, N.A.                           Bank and Technology Services                         2600-000                                         $35.14          $34,964.86
                                    90 E Thousand Oaks Blvd                  Fee
                                    Ste 300
                                    Thousand Oaks, CA 91360
   09/30/16                         Rabobank, N.A.                           Bank and Technology Services                         2600-000                                         $50.15          $34,914.71
                                    90 E Thousand Oaks Blvd                  Fee
                                    Ste 300
                                    Thousand Oaks, CA 91360
   10/31/16                         Rabobank, N.A.                           Bank and Technology Services                         2600-000                                         $48.41          $34,866.30
                                    90 E Thousand Oaks Blvd                  Fee
                                    Ste 300
                                    Thousand Oaks, CA 91360
   11/30/16                         Rabobank, N.A.                           Bank and Technology Services                         2600-000                                         $53.35          $34,812.95
                                    90 E Thousand Oaks Blvd                  Fee
                                    Ste 300
                                    Thousand Oaks, CA 91360




                                                                                   Page Subtotals:                                                        $35,000.00              $187.05
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                                                                       Page:           5
                                          Case 12-27717                 Doc 85 Filed 12/19/18
                                                                                            FORM 2Entered 12/19/18 14:01:14                                  Desc Main
                                                                                  Document
                                                                        ESTATE CASH RECEIPTS ANDPage  12 of 15 RECORD
                                                                                                 DISBURSEMENTS
           Case No: 12-27717                                                                                                   Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit 9
      Case Name: Robert J. Follis                                                                                                Bank Name: Rabobank, N.A.
                                                                                                                     Account Number/CD#: XXXXXX6366
                                                                                                                                                Checking
  Taxpayer ID No: XX-XXX5088                                                                                 Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/03/2018                                                                                Separate Bond (if applicable):


       1                2                               3                                               4                                                       5                   6                     7

Transaction Date    Check or                  Paid To / Received From                       Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                               Code                                                          ($)
   12/27/16            101          Law Office of William J. Factor           FEES & EXPENSES TO                                                                                    $20,371.48           $14,441.47
                                    105 W. Madison                            COUNSEL PER ORDER OF
                                    Suite 1500                                12/13/16
                                    Chicago, IL 60602                         Memo Allocation:
                                                                              Name/Address:
                                                                              Description: FEES TO
                                                                              COUNSEL
                                                                              UTC: 3210-00
                                                                              Amount:       $20,000.00

                                                                              Claim Link:    3
                                                                              ----

                                                                              Memo Allocation:
                                                                              Name/Address:
                                                                              Description: EXPENSES TO
                                                                              COUNSEL
                                                                              UTC: 3220-00
                                                                              Amount:         $371.48

                                                                              Claim Link:    4
                                                                              ----

                                    Law Offices of William J. Factor                                                     ($20,000.00)    3210-000

                                    Law Offices of William J. Factor                                                       ($371.48)     3220-000

   12/30/16                         Rabobank, N.A.                            Bank and Technology Services                               2600-000                                        $49.93          $14,391.54
                                    90 E Thousand Oaks Blvd                   Fee
                                    Ste 300
                                    Thousand Oaks, CA 91360
   01/31/17                         Rabobank, N.A.                            Bank and Technology Services                               2600-000                                        $31.83          $14,359.71
                                    90 E Thousand Oaks Blvd                   Fee
                                    Ste 300
                                    Thousand Oaks, CA 91360
   02/23/17            102          International Sureties, LTD.              BOND PREMIUM PAYMENT                                       2300-000                                        $30.63          $14,329.08
                                    Suite 420                                 ON LEDGER    Reversal
                                    701 Pydras Street                         BALANCE AS OF 12/31/2016
                                    New Orleans, LA 70139                     FOR CASE #12-27717, Bond
                                                                              #016073584



                                                                                     Page Subtotals:                                                                 $0.00          $20,483.87
        UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                                                                    Page:           6
                                          Case 12-27717                 Doc 85 Filed 12/19/18
                                                                                            FORM 2Entered 12/19/18 14:01:14                              Desc Main
                                                                                  Document
                                                                        ESTATE CASH RECEIPTS ANDPage  13 of 15 RECORD
                                                                                                 DISBURSEMENTS
           Case No: 12-27717                                                                                             Trustee Name: Zane L. Zielinski, Trustee                                    Exhibit 9
      Case Name: Robert J. Follis                                                                                           Bank Name: Rabobank, N.A.
                                                                                                                   Account Number/CD#: XXXXXX6366
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX5088                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/03/2018                                                                              Separate Bond (if applicable):


       1                2                               3                                             4                                                     5                    6                     7

Transaction Date    Check or                  Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                             ($)
   02/28/17                         Rabobank, N.A.                            Bank and Technology Services                         2600-000                                           $19.27          $14,309.81
                                    90 E Thousand Oaks Blvd                   Fee
                                    Ste 300
                                    Thousand Oaks, CA 91360
   03/13/17            103          US Treasury                               1041 TAX YEAR END 12/31/16                           2810-000                                          $403.00          $13,906.81
                                    Department of the Treasury                -
                                    Internal Revenue Service                  TIN:XX-XXXXXXX
                                    Cincinnati, OH 45999-0148
   03/13/17            104          Illinois Dept of Revenue                  IL-1041 YEAR END 12/31/16 -                          2820-000                                          $458.00          $13,448.81
                                    PO Box 19053                              TIN
                                    Springfield, IL 62794-9053                XX-XXXXXXX
   03/31/17                         Rabobank, N.A.                            Bank and Technology Services                         2600-000                                           $20.94          $13,427.87
                                    90 E Thousand Oaks Blvd                   Fee
                                    Ste 300
                                    Thousand Oaks, CA 91360
   04/28/17                         Rabobank, N.A.                            Bank and Technology Services                         2600-000                                           $18.02          $13,409.85
                                    90 E Thousand Oaks Blvd                   Fee
                                    Ste 300
                                    Thousand Oaks, CA 91360
   05/11/17            16           The Follis Insurance Agency, LLC          settlement funds                                     1241-000                  $2,500.00                                $15,909.85
                                    25311 W. Eames St.                        DEPOSIT CHECK #1126
                                    Channahon, IL 60410
   05/31/17                         Rabobank, N.A.                            Bank and Technology Services                         2600-000                                           $23.13          $15,886.72
                                    90 E Thousand Oaks Blvd                   Fee
                                    Ste 300
                                    Thousand Oaks, CA 91360
   06/30/17                         Rabobank, N.A.                            Bank and Technology Services                         2600-000                                           $22.84          $15,863.88
                                    90 E Thousand Oaks Blvd                   Fee
                                    Ste 300
                                    Thousand Oaks, CA 91360
   07/25/17            16           The Follis Insurance Agency, LLC          settlement funds                                     1241-000                     $500.00                               $16,363.88
                                    25311 W. Eames St.                        DEPOSIT CHECK #1131
                                    Channahon, IL 60410
   07/31/17                         Rabobank, N.A.                            Bank and Technology Services                         2600-000                                           $22.10          $16,341.78
                                    90 E Thousand Oaks Blvd                   Fee
                                    Ste 300
                                    Thousand Oaks, CA 91360



                                                                                    Page Subtotals:                                                          $3,000.00               $987.30
        UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                                                                                                                                   Page:           7
                                          Case 12-27717                 Doc 85 Filed 12/19/18
                                                                                            FORM 2Entered 12/19/18 14:01:14                              Desc Main
                                                                                  Document
                                                                        ESTATE CASH RECEIPTS ANDPage  14 of 15 RECORD
                                                                                                 DISBURSEMENTS
           Case No: 12-27717                                                                                               Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit 9
      Case Name: Robert J. Follis                                                                                            Bank Name: Rabobank, N.A.
                                                                                                                    Account Number/CD#: XXXXXX6366
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX5088                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/03/2018                                                                              Separate Bond (if applicable):


       1                2                               3                                              4                                                    5                   6                     7

Transaction Date    Check or                  Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   08/31/17                         Rabobank, N.A.                            Bank and Technology Services                          2600-000                                         $25.85          $16,315.93
                                    90 E Thousand Oaks Blvd                   Fee
                                    Ste 300
                                    Thousand Oaks, CA 91360
   09/29/17                         Rabobank, N.A.                            Bank and Technology Services                          2600-000                                         $22.68          $16,293.25
                                    90 E Thousand Oaks Blvd                   Fee
                                    Ste 300
                                    Thousand Oaks, CA 91360
   10/31/17                         Rabobank, N.A.                            Bank and Technology Services                          2600-000                                         $24.99          $16,268.26
                                    90 E Thousand Oaks Blvd                   Fee
                                    Ste 300
                                    Thousand Oaks, CA 91360
   11/30/17                         Rabobank, N.A.                            Bank and Technology Services                          2600-000                                         $23.39          $16,244.87
                                    90 E Thousand Oaks Blvd                   Fee
                                    Ste 300
                                    Thousand Oaks, CA 91360
   12/29/17                         Rabobank, N.A.                            Bank and Technology Services                          2600-000                                         $22.58          $16,222.29
                                    90 E Thousand Oaks Blvd                   Fee
                                    Ste 300
                                    Thousand Oaks, CA 91360
   01/19/18            105          Estate of Robert J. Follis, 12-27717      Trustee Transfer                                      9999-000                                    $16,222.29                 $0.00



                                                                                                              COLUMN TOTALS                                $38,000.00           $38,000.00
                                                                                                                    Less: Bank Transfers/CD's                    $0.00          $16,222.29
                                                                                                              Subtotal                                     $38,000.00           $21,777.71
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                          $38,000.00           $21,777.71




                                                                                     Page Subtotals:                                                             $0.00          $16,341.78
        UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                                                                                                                                           Page:     8
                                 Case 12-27717    Doc 85          Filed 12/19/18 Entered 12/19/18 14:01:14         Desc Main
                                                                   Document     Page 15 of 15
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX2393 - Checking                                              $0.00              $16,222.29                $0.00
                                            XXXXXX6366 - Checking                                        $38,000.00               $21,777.71                $0.00
                                                                                                         $38,000.00               $38,000.00                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $38,000.00
                                            Total Gross Receipts:                     $38,000.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 15)
